DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yui et al.(US 2010/0073410) in view of Takatsuka (US 2009/0295898).
Regarding claim 1, Yui et al teaches an inkjet recording apparatus (100 figs.1, 4, 5) comprising: 
an ink jetter (14 figs.1, 4,5) that jets ink; and 

a heater (“Heater” in the figure below, Fig.1, see figs.1,4,5; paragraph 0028) that heats air in an internal space of the intermediate transfer body (10) enclosed by an inner circumferential surface of the intermediate transfer body (10), and 
a blocker (“Blocker” in the figure below, Fig.1, see figs.1,4,5) that blocks heat radiation from the heater (“Heater”) to the intermediate transfer body (10), at least a portion of the blocker (“Blocker”) being located between the heater (“Heater”) and the ink jetter (14).

    PNG
    media_image1.png
    355
    522
    media_image1.png
    Greyscale


an air mover that flows the air in the internal space, the air mover being located within the internal space; and

Yui et al does not explicitly teaches the inclusion of an air mover (fan) that flows the air in the internal space of the endless belt (10) and the air mover (fan) being located within the internal space of the endless belt (10).
Takatsuka teaches similar inkjet recording apparatus including the use of an air mover, fan, (230 fig.11, 8) that flows air (heated air by heater 228) in the internal space of endless belt (224) and the air mover (230 fig.11, 8) being located within the internal space of the endless belt (224). Takatsuka further teaches a blocker (232 fig.11) that blocks heat radiation from the heater (228) to the upper portion of the endless belt (224) and directing the heat to only the desired position.
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include an air mover (fan) in the inkjet recording apparatus of Yui et al based on the teachings of Takatsuka to better distribute heated air in the internal space of the endless belt.

Regarding claim 2, Yui et al as modified by Takatsuka further teaches wherein the air mover (230 fig.11, 8 of Takatsuka) circulates the air in the internal space along the inner circumferential surface (224 fig.11, 8 of Takatsuka; 10 figs.1, 4, 5 of Yui et al). 

Regarding claim 3, Yui et al as modified by Takatsuka further teaches comprising an intermediate transfer body driver (driver of rollers 10B,10A figs.1,4,5 of 

Regarding claim 8, Yui et al as modified by Takatsuka further teaches wherein the air mover (230 fig.11, 8 of Takatsuka as applied in Yui et al) is provided in the internal space, the ink jetter (14 figs.1, 4,5 of Yui et al) is provided at a position where an ink jetting surface from which the ink is jetted faces the outer circumferential surface of the intermediate transfer body (10 figs.1, 4, 5 of Yui et al; 224 fig.11, 8 of Takatsuka), and the air mover (230 fig.11, 8 of Takatsuka as applied in Yui et al) is provided in a region that does not overlap the ink jetting surface as seen in a direction perpendicular to a portion of the outer circumferential surface facing the ink jetting surface (air mover fan 230 fig.11 of Takatsuka as applied in Yui et al is provided between elements 10C and 18 blowing heated air in a direction opposite to X of belt 10 in Yui et al).  

Regarding claim 13, Yui et al as modified by Takatsuka further teaches wherein the ink jetter (14 figs.1, 4,5 of Yui et al) jets the ink having a characteristic of changing phases thereof between gel and sol and heated to a temperature at which the ink becomes sol (paragraph 0158 of Yui et al).

Regarding claim 14, Yui et al as modified by Takatsuka further teaches
.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yui et al as modified by Takatsuka above and further in view of Ramesh et al.(US 2013/033 5476).
Regarding claim 6, Yui et al as modified by Takatsuka substantially teaches the claimed invention including a hardware processor (fig.17 of Takatsuka; printer in figs.1,4,5 of Yui et al inherently includes a controlling means) that controls application of signal to air mover fan (230 fig.11, 8 of Takatsuka) to circulate the air in the internal space at predetermined fan speed. 
Yui et al as modified by Takatsuka does not explicitly teaches wherein the hardware processor causes the air mover to circulate the air in the internal space at a flow speed based on a ratio of a part covered by the ink of an image forming area on which the primary image is formed on the outer circumferential surface to the image forming area. 
Ramesh et al teaches similar inkjet recording apparatus including controller (figs.4,6) controlling the air mover fan (180 figs.1-3) circulate air in the internal space (104 figs.1-3) at a flow speed based on a ratio of a part covered by the ink of an image 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include such controlling of the air mover fan operation in relation to the amount of image in the inkjet recording apparatus of Yui et al as modified by Takatsuka based on the teachings of Ramesh et al to improve print quality and speed.     

Regarding claim 7, Yui et al as modified by Takatsuka substantially teaches the claimed invention including a hardware processor (printer in figs.1,4,5 of Yui et al inherently includes a controlling means) that controls application of signal to the heater (18 figs.1,4,5; paragraph 0028 of Yui et al) to operate at predetermined temperature to heat the primary image is formed on the outer circumferential surface to the image forming area (imaging area of 10 figs.1, 4, 5 of Yui et al). 
Yui et al as modified by Takatsuka does not explicitly teaches wherein the control of temperature of the heater is based on a ratio of a part covered by the ink of an image forming area on which the primary image is formed on the outer circumferential surface to the image forming area. 
Ramesh et al teaches similar inkjet recording apparatus including controller (figs.4,6) controlling the temperature of heater (164,172,168 fig.2) based on a ratio of a part covered by the ink of an image forming area on which the primary image is formed (fig.6) on the outer circumferential surface to the image forming area (108 fig.1) (figs.4-6, paragraphs 0027,0028,0030,0032). 
.     

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yui et al as modified by Takatsuka above and further in view of Allison et al.(US 2018/0086107) and/or Sakai (US 2014/0056626).
Regarding claim 10, Yui et al as modified by Takatsuka substantially teaches the claimed invention including intermediate transfer body (10 figs.1, 4, 5 of Yui et al) having internal space. The inkjet recording apparatus in figs.1, 4, 5 of Yui et al inherently includes structure/frame/housing (separator) that is provided on both sides of the intermediate transfer body (10) provided along a plane contacting one lateral end of the intermediate transfer body (10) and a plane contacting the other lateral end of the intermediate transfer body (10) , respectively, and separate the internal space from an external space (the transfer body 10 is closed off laterally by structure of the printer). 
Yui et al as modified by Takatsuka does not explicitly shows but in the alternative, Allison et al teaches similar inkjet recording apparatus including separators (410 figs.4-9,18-21) that are provided along a plane contacting one lateral end of the intermediate transfer body (214 figs.2-4) and a plane contacting the other lateral end of the intermediate transfer body (214 figs.2-4), respectively, and separate the internal space from an external space (figs.4-9,18-21). 

Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include separator covering the lateral sides of the intermediate transfer body in the inkjet recording apparatus of Yui et al as modified by Takatsuka based on the teachings of Allison et al and/or Sakai to cover and protect the internal space of the transfer body also to improve energy efficiency.

  Regarding claim 11, Yui et al as modified by Takatsuka and Allison et al and/or Sakai further teaches wherein each of the separators is provided with a first heat insulator on a surface contacting the external space (610 figs.6; paragraphs 0046,0047 of Allison et al; 403,420 figs.5B,7B; paragraph 0071 of Sakai). 

Regarding claim 12, Yui et al as modified by Takatsuka and Allison et al and/or Sakai further teaches wherein the transfer unit includes an anchor that (i) anchors the transfer unit to a predetermined basement and (ii) is provided with a second heat insulator on a surface contacting the basement (350 figs.4-9,18-21 of Allison et al for instance anchors the transfer unit for instance to the frame/housing; 410 figs.5B,7B of Sakai for instance anchors the transfer unit for instance to the frame/housing). The use .   

Allowable Subject Matter
7.	Claims 4 and 5 are allowed.

Response to Arguments
8.	Applicant's arguments filed on 07/22/2021 have been fully considered but they are not persuasive. In response to the argument with regard to the amended claim 1 by including the limitations of now cancelled claim 9, applicant’s attention is respectfully directed the above rejection of claim 1.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HENOK D LEGESSE/Primary Examiner, Art Unit 2853